Citation Nr: 9913154	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  93-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.  

2.  Entitlement to service connection for a left femur 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1992 rating decision of 
the Albuquerque, New Mexico Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a left femur disorder and degenerative joint disease of 
the thoracic spine.

The issue of entitlement to service connection for a left 
knee disorder was previously before the Board and, in 
September 1996, the Board remanded this issue to the RO for 
further development.  By rating decision dated in May 1998, 
the RO granted service connection for a left knee disorder.  
This is considered a full grant of the issue on appeal and, 
therefore, this issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


REMAND

The veteran asserts that his left femur disorder and 
degenerative joint disease of the thoracic spine are related 
to injuries he sustained in service when a semi aircraft 
transport truck rolled over his left leg.  He contends that 
he has had left femur and thoracic spine problems since the 
inservice injury and that, therefore, service connection is 
warranted for these disorders.  

Initially, the Board notes that VA does not have a statutory 
duty to assist a veteran in developing facts pertinent to a 
claim which is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); see also Boeck v. Brown, 6 Vet. App. 14, 17 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, if the veteran's application for benefits is 
incomplete, regulations provide that VA shall notify the 
claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if VA is put on notice of the 
likely existence of evidence that would be relevant to, and 
indeed necessary for, a full and fair adjudication of a 
veteran's claim.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Under the circumstances of this case, the Board is 
of the opinion that the RO has been put on notice that 
relevant evidence exists, or could be obtained, which, if 
true, may make the veteran's claim plausible.  Such records 
should be associated with the file prior to further 
consideration by the Board.

In September 1996, the Board remanded this matter to the RO 
for further development, to include obtaining additional 
treatment records and affording the veteran a VA orthopedic 
examination.  In March 1998, VA examinations of the spine and 
joints were conducted.  

By letter dated in March 1997, the RO asked the veteran to 
identify all physicians and facilities from which he had 
obtained evaluation or treatment for his thoracic spine and 
left femur disorders whose medical records were not already 
associated with the claims file.  The RO also stated that, if 
he had received treatment at a VA medical facility, the RO 
would obtain those records if he provided the name and 
address of the facility and the dates of treatment.  In an 
April 1997 statement in support of claim, the veteran 
responded to the RO's March 1997 letter and requested that 
the RO obtain his medical records from the VA outpatient 
clinic in Silver City, New Mexico.  It does not appear that 
the RO attempted to obtain the VA treatment records from the 
VA outpatient clinic in Silver City, New Mexico.  Because 
such records are constructively of record, they must be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the veteran has asserted that he was treated by 
Dr. S.D. for many years.  At the September 1993 hearing 
before a member of the Board conducted at the RO (Travel 
Board Hearing), he testified that he had been treated by Dr. 
S.D. since 1973 and that this physician related some of his 
problems to the "preexisting condition."  Hearing 
Transcript (Tr.) at 7.  In November 1991 and July 1997, the 
RO requested that Dr. S.D. provide the veteran's treatment 
records from 1991 to present.  The claims file includes Dr. 
S.D.'s treatment records dated from October 1977 to July 
1997.  The Board finds that an attempt to obtain all of Dr. 
S.D.'s treatment records which have not already been 
obtained, particularly all records dated prior to October 
1977, is warranted.   

In the January 1995 informal hearing presentation, the 
representative asserted that service connection for the back 
disorder was warranted as secondary to the left lower 
extremity disorder.  In the September 1996 remand, the Board 
stated that, if the claim for service connection for a left 
knee or femur disability was allowed to any extent, the RO 
should address the representative's assertions that the 
veteran's back disorder is secondary to his left lower 
extremity disability.  In a May 1998 rating decision, the RO 
granted service connection for left knee and fibula 
disorders.  However, the RO has not addressed whether service 
connection for a thoracic spine disorder, claimed as 
secondary to the now service-connected left knee and fibula 
disorders, is warranted.  See 38 C.F.R. § 3.310 (1998).  

At the September 1993 Travel Board Hearing, the veteran 
indicated that he was receiving Social Security 
Administration benefits.  Tr. at 8.  It is not clear if the 
veteran is receiving Social Security Administration 
disability benefits, however, an attempt to obtain the 
veteran's Social Security Administration records is 
warranted.  

In a February 1999 statement, the representative indicated 
that "This service believes that the rating decision of May 
13, 1998 satisfied the claimants appeal.  However, without a 
written declaration from the claimant, we submit the case to 
the board for final resolution."  Withdrawal of an appeal 
may be by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
either a notice of disagreement or substantive appeal filed 
by the appellant personally, without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1998).  The 
Board finds that the RO should attempt to ascertain in 
writing whether the veteran wishes to continue his appeal 
with respect to the issues of entitlement to service 
connection for a left femur disorder and degenerative joint 
disease of the thoracic spine. 

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
ensure that he wishes to continue his 
appeal for service connection for a left 
femur disorder and degenerative joint 
disease of the thoracic spine.  See 
38 C.F.R. § 20.204.  If the veteran 
responds that he does wish to continue 
his appeal or if he does not respond at 
all, the following development should be 
conducted.  

2.  The RO should obtain all relevant 
treatment records from the VA outpatient 
clinic in Silver City, New Mexico.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim by the veteran for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for 
service connection for a left femur 
disorder and degenerative joint disease 
of the thoracic spine.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain all pertinent records 
from any sources indicated, particularly 
all treatment records from Dr. S.D. dated 
from April 1968 to present which have not 
already been obtained.  

5.  The RO should then review the 
veteran's claims file to ensure that the 
requested development has been completed 
to the extent possible.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Any 
additional development deemed warranted 
should be conducted.  

6.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and decisions 
of the United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the 
Court"), to include Savage v. Gober, 10 
Vet. App. 489 (1997).  The RO must 
specifically address whether service 
connection for the thoracic spine 
disorder is warranted as secondary to the 
service-connected left knee and fibula 
disorders pursuant to 38 C.F.R. § 3.310.  
If the claims remain in a denied status, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which includes any additional 
pertinent law and regulations, to include 
38 C.F.R. § 3.310, and a full discussion 
of action taken on the veteran's claims, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


